DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 11 January 2021 has been received and entered.  Claims 1-75 and 96-99 have been canceled and claims 80 and 94 have been amended.  Claims 76-95 are currently pending and under consideration in the instant Office action.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11 January 2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Kalafus on 15 January 2021.



In the Claims:
In claim 76, lines 1-2, please delete “in a patient in need thereof” and insert therein --in a patient with cardiovascular disease--.
In claim 92, line 2, delete “a patient in need thereof” and insert therein --a patient with heart failure--.
In claim 95, line 2, delete “patient in need thereof” and insert therein --patient with heart failure--.

In the Title:
The title has been replaced with:
A Method of Treating Cardiovascular Disease and Heart Failure with Modified Relaxin Polypeptides

Allowable Subject Matter
Claims 76-95 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relaxin polypeptides recited in the claimed methods have been previously patented by Applicant (see US. Pat. No. 10,266,578).  The prior art is well aware of the applicability of relaxin polypeptides for treating cardiovascular conditions, including heart failure, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devarakonda et al.  The reference provides support for the role of relaxin in cardiovascular disease.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christine J Saoud/Primary Examiner, Art Unit 1647